***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        EDWARD MCKIERNAN v. CIVIL SERVICE
           COMMISSION OF THE CITY OF
               BRIDGEPORT ET AL.
                   (AC 40377)
                       Sheldon, Keller and Flynn, Js.

                                   Syllabus

The plaintiff police officer brought this action against the defendants, the
    Civil Service Commission of the City of Bridgeport and its president
    and personnel director, seeking a declaratory judgment that, inter alia,
    he be allowed to retake the oral assessment portion of the city’s 2015
    detective promotional examination. Pursuant to the city’s charter, the
    commission is responsible for formulating and administering promo-
    tional examinations for city employees to determine the relative qualifi-
    cations of persons seeking promotion to any class of position and their
    capacity to perform the duties of the position. I Co., which specializes
    in the development and administration of promotional examinations for
    public safety agencies, was retained to develop, administer and grade
    the city’s 2015 police detective promotional examination, and M, I Co.’s
    project manager, supervised the project. Seventy-one candidates partici-
    pated in the oral assessment, and, upon arrival at the test center, each
    candidate, including the plaintiff, was given and told to read carefully
    a four page document that provided important orientation information
    and instructions concerning the oral assessment process. The oral
    assessment was administered in groups of seven candidates every thirty
    minutes. M introduced the orientation documents to the plaintiff’s group
    in a preparation room, gave the candidates time to review them and
    asked the candidates if there were any questions and whether each
    candidate had all of the test materials. No one in the plaintiff’s group
    reported missing any documents. Following the preparation session,
    the candidates were escorted by a proctor to their individual assessment
    rooms. As M brought in the next group of candidates to the preparation
    room, he was informed by K, the proctor assigned to the preparation
    room, that someone had left a document on the table in the room.
    During his oral assessment, the plaintiff complained to his proctor that
    he was not given all of the necessary test materials. M determined that,
    in fairness to everyone taking the examination, nothing could or should
    be done with respect to the plaintiff’s complaint. Following a trial, the
    court rendered judgment in favor of the defendants, concluding that the
    plaintiff failed to sustain his burden of proving that the defendants’
    actions in administering the examination were arbitrary, capricious or
    illegal. On appeal to this court, the plaintiff claimed that the trial court
    erred by rendering judgment in favor of the defendants on the basis of its
    finding that the challenged examination was administered in accordance
    with the requirements of the city charter. Held:
1. The trial court’s finding that the test administrators provided the plaintiff
    with all of the necessary test materials for the oral assessment was not
    clearly erroneous; that court’s finding that the plaintiff had received the
    allegedly missing test materials but that he left them on the preparation
    room table when he moved from the preparation room to the assessment
    room was supported by testimony in the record from K, who testified
    that immediately after the plaintiff’s test group left the preparation room,
    she discovered a document on the preparation room table with the I
    Co. logo printed on its first page and that she had informed M of this
    soon thereafter, and from M, who confirmed in his testimony that K
    gave him that document when he was bringing the next group of candi-
    dates into the preparation room.
2. The trial court’s finding that M’s description of the procedures that he
    followed during the examination was corroborated by other witnesses
    was not clearly erroneous; the record indicated that K and the other
    participants from the plaintiff’s test group testified regarding many of
    the same procedures that M had described and that were followed
    during the examination, and that their testimony corresponded to M’s
    testimony, and the court’s decision to credit the testimony of M and K
    regarding the discovery of test materials in the preparation room after
    the plaintiff’s test group had left the room was a factual determination
    that it was empowered to make, which this court declined to disturb
    on appeal.
3. The plaintiff’s claim that the trial court erred in concluding that the
    examination was administered in a reasonable manner even though the
    test administrators failed to take any steps to provide him with the
    allegedly missing test materials after they were informed of his complaint
    was unavailing; because that court reasonably found that the plaintiff
    was provided with all of the necessary test materials in the preparation
    room, M’s decision not to bring the plaintiff the materials that he had
    left behind did not indicate that the examination was administered in
    an unreasonable or arbitrary manner, nor did it undermine the policy
    underlying the civil service legislation to eliminate partisanship and
    favoritism and to ensure the appointment to the position persons whose
    merit and fitness have been determined by proper examination, as the
    administrators thereby ensured that equal treatment was given to all
    candidates taking the examination by refusing to interrupt the plaintiff’s
    strictly timed oral assessment or to provide him with additional time
    and materials that the other candidates were not granted.
4. The trial court did not err in concluding that the oral assessment portion
    of the examination was given in compliance with the requirements of
    the city charter despite the lack of a system to keep track of the test
    materials that were provided to the candidates, the oral assessment
    having been administered in an organized manner and carefully formu-
    lated to fairly determine the capacity of each candidate.
5. The plaintiff could not prevail on his claim that the examination was
    unreasonable and arbitrary because it was not administered in a uniform
    manner, which was based on his claim that the instructions given to
    the candidates on a video in the assessment room were different from
    those set forth in the documents given to them in the preparation room;
    because the record was silent as to the trial court’s findings with respect
    to the instructions given on the video in the assessment room, this court
    was left to speculate about whether these instructions were different
    from those that the candidates had previously received or that any
    such differences impacted the reasonableness of the examination, and,
    therefore, this court presumed that the trial court undertook the proper
    analysis of the law and the facts in arriving at its conclusion that the
    examination was administered in accordance with the requirements of
    the city charter.
            Argued January 7—officially released April 2, 2019

                             Procedural History

  Action for a declaratory judgment that, inter alia,
the plaintiff be allowed to retake the oral assessment
portion of a certain police detective promotional exami-
nation, and for other relief, brought to the Superior
Court in the judicial district of Fairfield and tried to
the court, Hon. Michael Hartmere, judge trial referee;
judgment for the defendants, from which the plaintiff
appealed to this court. Affirmed.
   John T. Bochanis, for the appellant (plaintiff).
  John P. Bohannon, Jr., deputy city attorney, for the
appellees (defendants).
                          Opinion

   SHELDON, J. The plaintiff, Edward McKiernan,
appeals from the trial court’s judgment, rendered after
a trial to the court, denying his request for a declaratory
judgment allowing him to retake the oral assessment
portion of the city of Bridgeport’s 2015 detective promo-
tional examination and prohibiting the defendants1 from
certifying the results of that examination or promoting
candidates on the basis of those results. On appeal, the
plaintiff claims that the trial court erred by rendering
judgment in favor of the defendants on the basis of its
finding that the challenged examination was adminis-
tered in accordance with the requirements of the char-
ter of the city of Bridgeport. We affirm the judgment
of the trial court.
   The following procedural history and facts, as found
by the trial court, are relevant to our disposition of this
appeal. The plaintiff has been employed as a Bridgeport
police officer since May, 2000. The defendant Civil Ser-
vice Commission of the City of Bridgeport (commis-
sion) is responsible for formulating and administering
promotional examinations for certain employees of the
city of Bridgeport. In March, 2015, the commission held
a promotional examination for the position of detective,
in which the plaintiff participated. The examination
consisted of two parts: a written multiple choice portion
and an oral assessment. The latter portion of the exami-
nation, which was administered on March 16, 2015, is
the subject of this appeal.
   Seventy-one candidates, including the plaintiff, par-
ticipated in the oral assessment portion of the promo-
tional examination for the position of detective on that
date. The trial court found the following: ‘‘Upon arrival
each candidate was given a four page document entitled
‘Bridgeport Police Department–Detective Assessment
Candidate Introduction/Orientation’ which, in pertinent
part, provided: Welcome to the Detective Assessment
Process. This document will provide important informa-
tion about your participation in this assessment pro-
cess. Please read over this document carefully. . . .
Following this orientation period, you will be taken to a
preparation room. In this room, you will receive specific
instructions for the various components in this assess-
ment process, a pad of paper and a writing utensil.
. . . The assessment process consists of a series of
components that will be performed in a single assess-
ment room and video-recorded.
  ‘‘[The] [f]ollowing is an overview of the components
and their order: Presentation: Your primary task in the
preparation room should be to review the warrant affi-
davit, and prepare your response to the presentation
exercise. . . . Scenario-based interview: You will be
presented with several distinct scenarios involving
crimes and will be asked to respond to them as if you
were the detective assigned to the case. The first sce-
nario in this component will not be given to you in the
preparation instructions, rather it will be read to you
via the video once in the assessment room. The scenario
will also be presented on a card on the desk and you
will be instructed when to flip it over. Once it is read
to you, you must immediately provide your response.
The second and third [scenarios] in this component will
be given to you in the preparation instructions. These
scenarios will not be re-read to you in the assessment,
the video will simply ask you to provide your
response[s]. You may use your time in the preparation
room to review the scenarios. . . .
  ‘‘Procedural Interview: Immediately after responding
to the scenario-based questions, you will respond to
two (2) questions that deal with the process of inter-
viewing and interrogating victims/suspects/witnesses.
You may use your time in the preparation room to
review Question 1. Question 2 will be read to you via
the video once in the assessment. . . .
   ‘‘Preparation: When it is your turn to start the assess-
ment, you will be placed in a preparation room and will
be provided with the presentation instructions along
with the warrant affidavit; two (2) of the scenario-based
interview scenarios; and one (1) of the procedural-
based interview questions. You will have thirty minutes
(30:00) to read these instructions and prepare any notes.
. . . Transition: After preparation, proctors will escort
you promptly to the assessment room. . . .
  ‘‘Assessment: You will be placed in an assessment
room. There will be a proctor in this room who will start
an audio/video recording that will guide you through
the assessment process. The proctor will also start two
video cameras that will record your performance. Once
the audio/video starts, it will instruct you to respond
to the following items in this order . . . . Delivery of
responses to [s]cenario-based [i]nterview questions:
Scenario 1: Scenario 1 WILL be read to you via the
video. It will also be imprinted on a card that will be
on the desk in the assessment room. You will have four
minutes (4:00) to respond to this scenario. Scenario 2:
Scenario 2 WILL NOT be read to you via the recording.
The video will simply prompt you when to respond.
You will have four minutes (4:00) to respond to this
scenario. Scenario 3: Scenario 3 WILL NOT be read to
you via the recording. The video will supply prompt
you when to respond. You will have four minutes (4:00)
to respond to this scenario.
  ‘‘Delivery of responses to [p]rocedural-based [i]nter-
view questions: Question 1: Question 1 WILL NOT be
read to you via the recording. The video will simply
prompt you when to respond. You will have five minutes
(5:00) to respond to this question. Question 2: Question
2 WILL be read to you via the video. It will also be
printed on a card that will be on the desk in the assess-
ment room. You will have two minutes (2:00) minutes
to respond to this question. . . . Remember to read
over the preparation document carefully and com-
pletely. Everything you need to know will be contained
within. . . .
   ‘‘When [the plaintiff] arrived at the assessment center,
he was given a complete copy of these Candidate Intro-
duction/Orientation instructions and was told to study
them carefully. [He] testified that he did so, and knew
that it was imperative to be able to follow the instruc-
tions during the examination process.
   ‘‘The city of Bridgeport had retained a Chicago based
company, Industrial and Organizational Solutions (IO
Solutions) to develop, administer and grade the 2015
Bridgeport police detective promotional examination.
IO Solutions specializes in the development and admin-
istration of entry level and promotional examinations
for public safety agencies. Brian Marentett, formerly IO
Solutions’ project manager, personally supervised the
development, administration and scoring of the promo-
tional examination. . . . Marentett holds a bachelor’s
degree in psychology, a master of arts degree in indus-
trial and organizational psychology, and a Ph.D in indus-
trial and organizational psychology. Industrial and
organizational psychology is the application of psycho-
logical principles and theories in the workplace. It is
the scientific method to study workplace human phe-
nomena to assess job applicants or incumbent candi-
dates for promotional purposes. . . .
   ‘‘Marentett developed the detective’s promotional
exam by studying the job of police detective and identi-
fying the critical knowledge, skills and abilities that
should be assessed in the examination process. This
process is known as a job analysis. He interviewed
current detectives and supervisors of detectives, asked
about the daily duties and the tasks performed, and
what knowledge they believed was essential to the job.
That information was used to compile a questionnaire
which was then administered to incumbent detectives.
Data and information was then collected and analyzed
in order to identify what the essential knowledge, skills
and abilities are for the position of detective.
   ‘‘For the 2015 detective examination, all candidates
were administered the exact same scenarios and ques-
tions during the oral assessment. The candidates’ oral
responses to various scenario based questions were
then scored in accordance with structured preestab-
lished scoring criteria. The overall goal of the oral com-
ponent was to assess the critical knowledge, skills and
abilities for each candidate in the exact same way, using
the exact same materials, time and assessment process.
Marentett tried to ensure that each candidate was
treated exactly the same way to be sure that the result
of the assessment, which is the score, was going to be
a valid score, and reflected the candidate’s performance
and nothing else.
   ‘‘[T]he oral examination was administered during
morning and afternoon sessions, in groups of seven
candidates every thirty minutes. [The plaintiff] was one
of seven candidates in the 10:30 a.m. group. Marentett
introduced the orientation documents . . . to them
and gave the candidates ten minutes to review the docu-
ments. Ten to eleven minutes later, Marentett returned
and asked if there were any questions. . . . Marentett
had personally prepared and checked all of the materi-
als which he passed out. He asked each candidate
whether they had all of the materials. He then read
some instructions to them and told them to begin their
preparation session, which was thirty minutes, and he
told them it was timed. Thirty minutes later, Marentett
went back to the preparation room, escorted them out
of the room and had a proctor take them to their individ-
ual assessment room[s]. Marentett [then went] back to
the sign in table to give the orientation introductions
to the next group of candidates.
                          ***
  ‘‘As Marentett was bringing the next group of candi-
dates to the preparation room, the plaintiff and others
in his group were responding to questions in front of
a video camera. When Marentett got to the preparation
room, [a proctor] handed him a candidate preparation
document, and informed him that someone had left the
document on the table in the preparation room. This
was the only document left in the preparation room
during the oral assessment process. Marentett contin-
ued his set routine for administering the oral
assessment.
   ‘‘Marentett did not know which candidate left the
candidate preparation document in the preparation
room, but was not concerned since based on his experi-
ence, some candidates prefer to take notes and deliver
responses from their notes rather than take the docu-
ment with them. He saw no reason to attempt to identify
the person who had left the document in the preparation
room or to disturb candidates who were in the process
of giving video presentations. The schedule was very
tight, timed down to the minute, and Marentett did
not want to interfere with anyone’s response time, and
thereby place them at a disadvantage.
   ‘‘Marentett’s description of his administration of and
procedures followed during the oral examination was
corroborated by other witnesses, including candidates
taking the examination in the plaintiff’s group. No one
in the plaintiff’s group reported missing any documents
during the preparation time.
  ‘‘The video of [the] plaintiff’s oral examination shows
that he had no trouble following the instructions for
answering the warrant affidavit presentation which
appear at the top of page two of the candidate prepara-
tion document. However, during his examination the
plaintiff claimed that he was never given the scenarios
and procedural based questions described in the candi-
date preparation document. . . . [The plaintiff] com-
plained to the proctor during the examination . . . .
Marentett had made the determination that nothing
could or should be done as a matter of fairness to
everyone taking the examination.
  ‘‘Thereafter, [the plaintiff] filed an appeal with the
[commission]. There, as in the present case, [he]
claimed that he received the search warrant affidavit
but was never given nor received any additional test
materials. The commission denied the plaintiff’s
appeal.’’ (Emphasis omitted.)
   The plaintiff commenced the underlying action on
July 29, 2015. After a three day trial, the court found
that the plaintiff failed to sustain his burden to prove
that the defendants’ actions were arbitrary, capricious
or illegal. The court determined that ‘‘[t]he credible
evidence demonstrated that the defendants adminis-
tered a professionally developed job related promo-
tional examination in a uniform manner to all
candidates, in accordance with clearly delineated rules
and procedures. The instructions and procedures were
structured to be identical for all candidates, and Maren-
tett was meticulous in ensuring that the oral examina-
tion was administered fairly and uniformly to all
candidates. [Marentett] testified that although candi-
dates were not specifically scored on how well they
followed the instructions, the instructions contained in
the documents were part of the assessment process.
The credible evidence demonstrated that the plaintiff
left the instructions he had been given behind when he
went to the [assessment] room. If, as he claimed, he
was given grossly incomplete instructions and materials
in the preparation room, he failed to follow repeated
instructions to so indicate, even when questioned by
[Marentett].’’ Accordingly, the trial court rendered judg-
ment in favor of the defendants. This appeal followed.
   The plaintiff claims that the trial court erred by (1)
finding that the administrators provided him with all
of the necessary test materials for the oral assessment,
(2) finding that Marentett’s description of the proce-
dures that he followed during the examination were
corroborated by other witnesses, (3) concluding that
the test was properly administered even though neither
the commission nor IO Solutions took any steps to
provide him with the allegedly missing test materials
when they were informed of his complaint, (4) conclud-
ing that the test was properly administered even though
the commission had no procedure in place to account
for the test materials in order to ensure that each candi-
date received them, and (5) concluding that the test
was properly administered even though the assessment
video gave different instructions from those given in the
test materials that were distributed to the candidates
in the preparation room. We disagree with the plain-
tiff’s claims.
   Before turning to the merits of this appeal, we first
set forth the standard of review that governs this appeal.
‘‘[T]he scope of our appellate review depends upon the
proper characterization of the rulings made by the trial
court. To the extent that the trial court has made find-
ings of fact, our review is limited to deciding whether
such findings were clearly erroneous. When, however,
the trial court draws conclusions of law, our review is
plenary and we must decide whether its conclusions
are legally and logically correct and find support in the
facts that appear in the record.’’ (Internal quotation
marks omitted.) Kelly v. New Haven, 275 Conn. 580,
607, 881 A.2d 978 (2005).
   Section 207 (6) of the charter of the city of Bridgeport
(charter) provides that the personnel director of the
commission shall ‘‘provide for, formulate and hold com-
petitive tests to determine the relative qualifications of
persons who seek employment or promotion to any
class of position and as a result thereof establish
employment and reemployment lists for the various
classes of positions . . . .’’ Section 211 (a) of the char-
ter provides in relevant part that ‘‘[t]he personnel direc-
tor shall, from time to time, as conditions warrant, hold
tests for the purpose of establishing employment lists
for the various positions in the competitive division
of the classified service. Such tests shall be public,
competitive and open to all persons who may be law-
fully appointed to any position within the class for
which such examinations are held with limitations spec-
ified in the rules of the commission . . . . The person-
nel director shall hold promotion tests whenever there
shall be an opening in a superior class to be filled. . . .
All tests shall be practical, and shall consist only of
subjects which will fairly determine the capacity of the
persons examined to perform the duties of the position
to which appointment or promotion is to be made
. . . .’’
   ‘‘As with any issue of statutory construction, the inter-
pretation of a charter or municipal ordinance presents
a question of law, over which our review is plenary.
. . . In construing a city charter, the rules of statutory
construction generally apply. . . . In arriving at the
intention of the framers of the charter the whole and
every part of the instrument must be taken and com-
pared together. In other words, effect should be given,
if possible, to every section, paragraph, sentence, clause
and word in the instrument and related laws.
  ‘‘In addition, the present case involves the city’s civil
service system, and we previously have emphasized the
importance of maintaining the integrity of that system.
Statutory provisions regulating appointments under
civil service acts are mandatory and must be complied
with strictly. . . . The [civil service] law provides for
a complete system of procedure designed to secure
appointment to public positions of those whose merit
and fitness has been determined by examination, and
to eliminate as far as practicable the element of parti-
sanship and personal favoritism in making appoint-
ments. . . . A civil service statute is mandatory as to
every requirement.’’ Broadnax v. New Haven, 270 Conn.
133, 161, 851 A.2d 1113 (2004). At trial in the present
case, the parties agreed that in order for the plaintiff
to prevail he must establish that the promotional exami-
nation was created and administered unreasonably,
arbitrarily, illegally or in abuse of discretion. See Mur-
chison v. Civil Service Commission, 234 Conn. 35, 51,
660 A.2d 850 (1995).
   The plaintiff first claims that the court erred in finding
that the test administrators provided him with all of
the necessary test materials for the oral assessment,
specifically, the preparation document that contained
written instructions for two scenario based questions
and one procedural question. As this issue presents a
question of fact, our review is limited to deciding
whether the challenged finding was clearly erroneous.
‘‘A court’s determination is clearly erroneous only in
cases in which the record contains no evidence to sup-
port it, or in cases in which there is evidence, but the
reviewing court is left with the definite and firm convic-
tion that a mistake has been made.’’ (Internal quotation
marks omitted.) Considine v. Waterbury, 279 Conn.
830, 858, 905 A.2d 70 (2006). The court found that the
plaintiff received the allegedly missing test materials
but that he left them on the preparation room table
when he moved from the preparation room to the
assessment room. This finding is supported in the
record by the testimony of Marentett and Kathryn Klett,
the proctor assigned to the preparation room for the day
of the oral assessment. Klett testified that, immediately
after the plaintiff’s test group left the preparation room,
she discovered a document lying on the preparation
room table that had the IO Solutions logo printed on
its first page and that she informed Marentett of this
soon thereafter. Marentett confirmed that Klett gave
him this document when he was bringing the next group
of candidates into the preparation room. The court’s
finding that the document discovered by Klett was the
allegedly missing test materials and that the plaintiff
had left those materials on the preparation room table
is supported by the record and, therefore, was not
clearly erroneous.
   The plaintiff next claims that the court erred in find-
ing that Marentett’s description of his administration
of the examination and the procedures that he followed
during the examination were corroborated by other
witnesses. As this is also a question of fact, our review
is limited to deciding whether such finding was clearly
erroneous. We conclude that it was not. The procedures
that were followed during the examination were testi-
fied to at length by Marentett. Klett testified regarding
many of those same procedures that she had personally
observed, including that Marentett asked the partici-
pants if they had received all of the necessary test
materials as described in the ‘‘introduction/orientation’’
document when they arrived in the preparation room.
The other participants from the plaintiff’s test group
also testified about the procedures they followed during
the oral assessment, which corresponded to Marentett’s
testimony. The plaintiff contends that the participants
from his test group testified that no documents were
left on the table at the end of the preparation session,
contrary to the testimony of Marentett and Klett. This,
however, does not establish that the court erred in
finding that Marentett’s testimony describing the proce-
dures he followed during the examination was corrobo-
rated at trial. To the contrary, the court’s decision to
credit the testimony of Marentett and Klett regarding
the discovery of certain test materials in the preparation
room after the plaintiff’s test group had left it was a
factual determination it was empowered to make,
which this court will not disturb on appeal.
   The plaintiff next claims that the court erred in find-
ing that the examination was administered in a reason-
able manner because neither the commission nor IO
Solutions took any steps to provide the plaintiff with
the allegedly missing test materials after they were
informed of his complaint. We disagree. As an initial
matter, this claim assumes a fact that is inconsistent
with the trial court’s findings. As a premise of this claim,
the petitioner assumes as true his contention that he
was never provided with all of the necessary test materi-
als. As previously addressed, however, the court reason-
ably found that the plaintiff was provided with these
materials but that he left them on the table in the prepa-
ration room. Therefore, the issue is more accurately
stated as whether, having already provided the plaintiff
with the necessary test materials, it was unreasonable
for the test administrators to not bring those materials
to him in the assessment room upon his request.
   In Mattera v. Civil Service Commission, 273 Conn.
235, 237, 869 A.2d 637 (2005), our Supreme Court
affirmed a civil service commission’s discretionary deci-
sion to set a three year service requirement for a candi-
date to be eligible for promotion to a higher rank even
though the city charter simply required candidates to
hold the position from which they sought to be pro-
moted for one year or more. Importantly, the court
did not conclude that the commission in that case had
unfettered discretion to set a minimum service require-
ment, rather, it concluded that the requirement it estab-
lished did not result from an abuse of discretion because
it was a ‘‘rational standard’’ and a ‘‘bona fide employ-
ment criterion . . . [that] provides both a stable work
force and fiscal stability.’’ (Internal quotation marks
omitted.) Id., 238–39. ‘‘In other words, [our Supreme
Court] concluded that the . . . commission had exer-
cised its authority in that case in a manner that fur-
thered, rather than undermined, the purposes
underlying the civil service system. Specifically, in Mat-
tera, [our Supreme Court] fully adopted the opinion of
the trial court, which reasoned: [I]t cannot be overem-
phasized that proper competitive examinations are the
cornerstone upon which an effective civil service sys-
tem is built. Any violation of the law enacted for preserv-
ing this system, therefore, is fatal because it weakens
the system of competitive selection which is the basis
of civil service legislation. . . . Strict compliance is
necessarily required to uphold the sanctity of the merit
system. . . . [It is] [s]trict, not technical, compliance
[that] is required. . . . Only rational results are
allowed. . . .
   ‘‘The object of providing for civil service examina-
tions is to secure more efficient employees, promote
better government, eliminate as far as practicable the
element of partisanship and personal favoritism, pro-
tect the employees and the public from the spoils sys-
tem and secure the appointment to public positions of
those whose merit and fitness have been determined
by proper examination. . . .
   ‘‘Our [Supreme Court’s] holding in Mattera . . .
underscores that the authority of appointed boards
must be exercised in conformity with the policy under-
lying a city’s civil service legislation. . . . [I]n New
Haven Firebird Society v. Board of Fire Commission-
ers, 32 Conn. App. 585, 591–92, 630 A.2d 131, cert.
denied, 228 Conn. 902, 634 A.2d 295 (1993), [this court]
held that the city of New Haven did not have the author-
ity to construe its civil service rules to allow it to desig-
nate candidates for promotion in advance of a vacancy,
even though the defendant firefighters’ union con-
tended that the practice facilitated filling expected
vacancies. Citing to the principles . . . later under-
scored in Mattera . . . [we] concluded that such a con-
struction of the rules was not reasonable, noting that
its conclusion is forged by the deeply rooted policies
that support civil service examinations.’’ (Internal quo-
tation marks omitted.) Kelly v. New Haven, supra, 275
Conn. 617–19.
   The administrators’ decision not to provide the plain-
tiff with the allegedly missing test materials once he
entered the assessment room was not counter to the
policy underlying the city’s civil service legislation. As
the court noted in its memorandum of decision, the
administrators took steps to ensure that the examina-
tion was administered uniformly to all candidates so
that the scores accurately reflected the candidates’
capacity to perform the duties of the detective position.
Because the facts, as found by the court, are that the
plaintiff received all of the necessary test materials in
the preparation room in order to prepare for the oral
examination, Marentett’s decision not to bring the plain-
tiff the materials that he had left behind does not indi-
cate that the test was administered in an unreasonable
or arbitrary manner, nor does it undermine the policy
underlying the civil service legislation to eliminate parti-
sanship and favoritism and to ensure the appointment
to the position those whose merit and fitness have been
determined by proper examination. To the contrary,
the administrators thereby ensured that equal treatment
was given to all candidates taking the examination by
refusing to interrupt the plaintiff’s strictly timed oral
assessment or to provide him with additional time and
materials that the other candidates were not granted.
We therefore reject this claim.
   The plaintiff next claims that the administrators
should have employed a labeling system to keep track
of the documents that were given to the participants
to ensure that each participant received all of the neces-
sary test materials and that their failure to do so resulted
in an unreasonable examination. We disagree. As indi-
cated in the court’s memorandum of decision, the test
was thoughtfully formulated and administered fairly
and uniformly to all candidates. The benefit of hindsight
may reveal ways in which the administration of the test
could have been improved upon but, even so, that does
not render the test as given unreasonable, arbitrary,
illegal, or an abuse of discretion. The oral assessment
was administered in an organized manner and carefully
formulated to fairly determine the capacity of the candi-
dates. The trial court did not err by concluding that the
oral assessment portion of the detective promotional
examination was given in compliance with the require-
ments of the charter despite the lack of a document
tracking system. We, therefore, reject this claim.
   Finally, the plaintiff claims that the instructions given
to the candidates on the video in the assessment room
were different from those set forth in the documents
given to the candidates in the preparation room and,
thus, that the examination was not administered in a
uniform manner, resulting in an unreasonable and arbi-
trary examination. ‘‘In Connecticut, our appellate courts
do not presume error on the part of the trial court. . . .
Rather, the burden rests with the appellant to demon-
strate reversible error.’’ (Citation omitted; internal quo-
tation marks omitted.) Jalbert v. Mulligan, 153 Conn.
App. 124, 145, 101 A.3d 279, cert. denied, 315 Conn. 901,
104 A.3d 107 (2014). Because the record is silent as to
the court’s findings with respect to the instructions
given on the video in the assessment room, or whether
it even considered the plaintiff’s argument in this regard
at trial, we are left to speculate about whether these
instructions were different from those that the candi-
dates had previously received or that any such differ-
ences impacted the reasonableness of the examination.
We, therefore, presume that the trial court undertook
the proper analysis of the law and the facts in arriving
at its conclusion that the examination was administered
in accordance with the requirements of the charter.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   The defendants in this action are the Civil Service Commission of the
City of Bridgeport (commission); Leonor Guedes, the commission’s presi-
dent; and David Dunn, the commission’s personnel director.